UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7897



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


GERARD VALMORE BROWN,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Winston-Salem. N. Carlton Tilley,
Jr., Chief District Judge. (CR-93-281; CA-05-885-1)


Submitted: April 27, 2006                        Decided: May 4, 2006


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Gerard Valmore Brown, Appellant Pro Se. Robert Michael Hamilton,
OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Gerald Valmore Brown, a federal prisoner, seeks to appeal

from the district court’s order construing his petition for a writ

of error coram nobis as a motion under 28 U.S.C. § 2255 (2000), and

dismissing it as a successive motion for which authorization had

not been obtained.            We find that the district court properly

construed the motion as one under § 2255.                 See Raines v. United

States, 423 F.2d 526, 528 & n.1 (4th Cir. 1970); see also Gonzalez

v. Crosby, 125 S. Ct. 2641, 2647 (2005) (where a motion is “in

substance a successive habeas petition,” it “should be treated

accordingly”).

              Because Brown’s petition was properly construed as a

§ 2255 motion, the order dismissing the motion is not appealable

unless   a    circuit    justice     or   judge   issues      a   certificate          of

appealability.      28 U.S.C. § 2253(c)(1) (2000); Jones v. Braxton,

392 F.3d 683 (4th Cir. 2004).          A certificate of appealability will

not   issue     absent   “a   substantial      showing   of     the     denial    of   a

constitutional right.”          28 U.S.C. § 2253(c)(2) (2000).            A prisoner

satisfies this standard by demonstrating that reasonable jurists

would    find     that    the    district      court’s    assessment         of    his

constitutional      claims      is   debatable    and    that     any    dispositive

procedural rulings by the district court are also debatable or

wrong.   See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003); Slack

v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,


                                       - 2 -
683 (4th Cir. 2001). We have independently reviewed the record and

conclude   that   Brown   has   not   made   the   requisite   showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                               DISMISSED




                                 - 3 -